Citation Nr: 1230583	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-38 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left hip disorder.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1980, from September 1990 to April 1991, and from February 2002 to April 2005, with additional periods of reserve service.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Board remanded this case for further development.  At that time, the issues on appeal were entitlement to service connection for left hip bursitis and for an acquired psychiatric disability.  Subsequent to that remand and additional development, the RO granted service connection for major depressive disorder in a June 2012 rating decision.  That represents a complete grant as to the acquired psychiatric disability issue, leaving only the issue of service connection for left hip disorder on appeal, as reflected on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The competent and credible evidence shows that the Veteran's left hip bursitis is related to her military service.


CONCLUSION OF LAW

Left hip bursitis was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for left hip bursitis, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran's left hip complaints have been associated with many conditions, including osteoarthritis.  As a chronic disease listed under 38 C.F.R. § 3.309(a), arthritis may be presumed to have been incurred in service, if it is manifested to a degree of 10 percent within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, no diagnosis of arthritis, or manifestations to a degree of ten percent disabling, are shown within one year of separation of either of the Veteran's first two periods of active duty service.  Instead, the record first shows arthritis in December 2001, before she entered her last period of active duty service.  See December 2001 Physician's Note.  

In her April 2006 letter, the Veteran's mother stated that the Veteran's left hip pain began after her return from service in 1991.  At the time of her December 2006 VA examination, the Veteran stated that her left hip pain began in 1992.  The Veteran and her mother are both competent to provide lay evidence regarding the onset of the Veteran's symptom of pain.  For purposes of presumptive service connection, however, the relevant question is whether the Veteran's arthritis was manifest to a degree of at least 10 percent within that time period.  Thus, while the record suggests that the onset of left hip pain may have been within the one-year period of the Veteran's April 1991 separation, pain itself, does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  To that end, the Board notes the medical records dated in June 1997, which show complaints of chronic left hip pain but reveal full range of motion.  Given that the Veteran's left hip arthritis had not manifest to a compensable degree in June 1997, it can fairly be concluded that such standard had also not been met at any point within the first year of the Veteran's separation from her second period of service, despite the lay evidence of pain.  Therefore, presumptive service connection for arthritis is not warranted.

However, even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the medical and lay evidence of record shows complaints of left hip pain and diagnoses of left hip strain, trochanteric bursitis, and mild osteoarthritis of the left hip.  See e.g., January 2003 VA Examination, December 2006 VA Examination, August 2011 VA Examination.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  The Veteran's service treatment records show a left hip injury in February 1980.  Additionally, the Veteran reported injuring herself during physical training in February 2002.  A January 2005 Line of Duty Determination found that this injury was incurred in the line of duty.  Therefore, the in-service occurrence requirement has been met with regard to these injuries. 

The third and final requirement for direct service connection is a nexus between the in-service left hip injury and the Veteran's current left hip disability.  See Davidson, 581 F.3d 1313.  While the evidence of record does not contain a positive nexus opinion with regard to the osteoarthritis, the August 2011 examiner did find that the Veteran's left hip bursitis was at least as likely as not related to his military service.  Thus, the nexus requirement is satisfied with regard to that diagnosis.

After reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is in favor of service connection for left hip bursitis.  The benefit sought on appeal is accordingly allowed.



ORDER

Service connection for left hip bursitis is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


